Green and Martoche, JJ. (dissenting in part).
We respectfully dissent in part. We agree with the majority except insofar as the majority concludes that section C (4) under the “Assignment by Court and Client Eligibility” heading of the assigned counsel plan established by defendant Onondaga County Bar Association Assigned Counsel Program, Inc., incorrectly sued as the Assigned Counsel Program, Inc. (hereafter, ACP Plan) is valid. Pursuant to that section, an attorney may not present a voucher for payment if that attorney has been previously retained as *1626counsel or has accepted any remuneration for representation on the particular matter for which the voucher is submitted. We do not dispute the majority’s conclusion that nothing in County Law article 18-B or the ACP Plan limits the inherent power of the court to assign an attorney to indigent criminal defendants. We conclude, however, that restricting the authority of the court to assign an attorney who is otherwise eligible for assignment simply because that attorney was previously retained by the defendant, who has since become indigent and thus eligible for assigned counsel, circumvents article 18-B and unduly restricts the inherent power of the court to assign an attorney to indigent defendants (see generally People v Ward, 199 AD2d 683 [1993]). The concerns of the majority with respect to article 18-B attorneys competing with private practitioners can and should be addressed by the trial court, which has the authority to assign and compensate counsel.
We therefore would further modify the order by declaring that section C (4) under the “Assignment by Court and Client Eligibility” heading of the ACP Plan is invalid. Present — Scudder, PJ., Smith, Green, Gorski and Martoche, JJ. [Prior Case History: 2010 NY Slip Op 33031(U).]